ORDER
PER CURIAM.
Richard Steven Bosworth (Appellant) appeals the trial court’s dismissal of his petition for review of the Department of Revenue’s denial of an administrative hearing pursuant to section 302.530.1 RSMo Supp.1996.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).